DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 103
Applicant Argument: Applicant argues that the cited portions of the prior art fail to teach the rout response message comprising a route distinguisher. The claimed route distinguisher comprises, “comprises information of a node through which the routing path corresponding to the route distinguisher passes, information about a latency between adjacent nodes through which the routing path corresponding to the route distinguisher passes, information about a beam pair for communication between the adjacent nodes, and information about quality of the beam pair for communication between the adjacent nodes.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that the information in the response in Akhter includes the latency and route information between adjacent nodes, the claim not specifying details on a specific latency between specific adjacent nodes or specifying “information” regarding latency, thus in ¶0063-64, the timestamp information for adjacent nodes is considered information on latency as the claim does not recite the latency itself. Examiner has added a new reference to modify Akhter in teaching beam information in the response. Akhter teaches that the devices performing the method in Akhter may be completely wireless thus it would be obvious to implement beamforming. The new reference cited includes a response to a route request that includes best beam information between adjacent nodes, Examiner asserting that the indication of the “best” beam as in the newly-cited reference is information about quality, i.e. it is of the highest quality between two nodes. Examiner further notes it is an obvious modification to include these details because the claim does not further use the beam information in any route determination or decision. 
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akhter et al. (“Akhter”) (US 20150281028 A1) in view of Dominguez Romero et al. (“Dominguez Romero”) (US 20100271950 A1) and Abouelseoud et al. (“Abouelseoud”) (US 20190141645 A1).

Regarding claim 1, Akhter teaches:
A service transmission method, comprising: 
sending, by a first node [¶0023 may be wireless], a route request to a second node at a first moment, wherein the route request is used to request a routing path for at least one service [¶0043-49, ¶0052-57, an initiator device, first node, sends a request through a network to multiple intermediary devices, being RSVP considered request for routing path i.e. requesting routing path information for at least a service, the service for which QoS is to be measured, being e.g. video, audio, streaming, http, ¶0038]; 
receiving, by the first node, a route response message at a second moment, wherein the route response message comprises a route distinguisher, and the route distinguisher is used to indicate the routing path [¶0057-69, ¶0071, figure 3 “The response has any format. For example, the response is a mediatrace response, MT-RS. Each of the observation nodes (e.g., intermediaries 16, 18 and destination 20) send an MT-RS response to the initiator or source” in response to request, the response including “mediatrace request ID” and flow indication e.g. a flow tuple, considered route distinguisher as it specifies flow tuple i.e. source and destination, and specific mediatraceID echoed from the request thus identifying which request it pertains i.e. which route]; 
wherein the route response message comprises information of a node through which the routing path corresponding to the route distinguisher passes [Akhter ¶0080, flow identification identified specifying the 5-tuple identifying the node on the route the packets pass see ¶0058-59], information about a latency between adjacent nodes through which the routing path corresponding to the route distinguisher passes [Akhter ¶0058-66 of Akhter, response includes information on latency between “adjacent nodes” i.e. on a path between nodes that includes node that sends back the response, the timestamps of arrivals are included in order to determine latency considered latency information];
and determining, by the first node and relating to a time interval between the first moment and the second moment [¶0058-68, ¶0071, ¶0075, response includes time stamp information and request / response occurs over an interval “The initiator or source calculates the latency.” And ¶0086 “The synthetic mediatrace request and response timestamping is used to determine delay in both directions as a round trip travel time” ], a target service that is in the at least one service and that is served by the routing path [¶0087-90, latency information published involving determining the target service for which the latency corresponds, the corresponding latency served by the routing path, see ¶0099 determining the service for the latency measurements].
Akhter broadly teaches measuring RTT for packets of a specific type and publishing the statistics, thus there is at least a teaching of broadly determining a service related to the packets being measured but not expressly based on the time interval, however Dominguez Romero teaches determining, by the first node based on a time interval between the first moment and the second moment, a target service that is in the at least one service and that is served by the routing path [Dominguez Romero, ¶0026-28, network device measures time interval being RTT for upstream nodes, being latency measure, “Based on the latency measurements, every path is classified into a latency category. It is possible to define categories based on the range of the latency,” then based on a mapping of service to a latency value and priority THP/ARP based on latency, “The packet scheduler of the node-B/RNC maps the THP/ARP combination to a path and routes the corresponding traffic over this selected path,” see tables in ¶0032-¶0038, RTT requirement of a services maps to a priority which is mapped to a path, thus determining a service based on the interval i.e. latency by RTT].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhter to teach determining a service. Akhter teaches measuring latency values and publishing these related to a service for routing paths identified by the media trace IDs and flow tuples. It would have been obvious to modify Akhter to teach a step of mapping or determining a service for the routing path based on the measured latency values matching a criteria as in Dominguez Romero who teaches placing certain services on routing paths based on the routing path latencies achieving the required RTT values of the service to avoid delay-sensitive services being transmitted on high delay paths while non-delay-sensitive services on are low delay paths which would be inefficient allocation ¶0009-10.
Akhter teaches wireless devices that may comprise the devices shown in network 10 for performing the taught method but does not teach that beam information may be included in responses between the devices however Abouelseoud teaches route response messages comprises information about a beam pair for communication between the adjacent nodes, and information about quality of the beam pair for communication between the adjacent nodes [RREQ  as in ¶0181-188 received at a node from a sending node, and the response, RRES, includes beam ID for each neighbor it received request from and beam ID for its own transmission, comprising a beam pair between adjacent devices, and further wherein the beams indicated are the “best” beams thus indicating a quality as these are the highest quality beams, see ¶0160 includes RRES information, and ¶0189-193 describing said RRES indicating beams and best beams of adjacent nodes, as well as the beam on which RRES is transmitted from].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the response message in Akhter to include beam information. Akhter teaches that the devices may be wireless in which case it may be possible that these devices communicate using beams, thus it would have been obvious to modify Akhter to specify beams and beam information as in Abouelseoud, Examiner noting this information is never used in the method after the response, thus it would be obvious to include this information as this enables improved discovery methods and enhanced beamforming mechanisms in wireless networks ¶0012-13. 

Regarding claim 2, Akhter-Dominguez Romero- Abouelseoud teaches:
The method according to claim 1 wherein the determining, by the first node based on a time interval between the first moment and the second moment, a target service that is in the at least one service and that is served by the routing path comprises: determining, by the first node, the target service based on a mapping relationship and the time interval, wherein the mapping relationship is a mapping relationship between at least one time interval and the at least one service [Dominguez Romero, ¶0026-28, network device measures time interval being RTT for upstream nodes, being latency measure, “Based on the latency measurements, every path is classified into a latency category. It is possible to define categories based on the range of the latency,” then services are mapped to latency values and priority values, services subsequently mapped to a path based on latency, “The packet scheduler of the node-B/RNC maps the THP/ARP combination to a path and routes the corresponding traffic over this selected path,” see tables in ¶0032-38, mapping relationship being the RTT requirement of a services and corresponds to a priority which is mapped to a path that has the corresponding latency value associated with the path matching the requirement by the service, thus the RTT i.e. interval and service have a mapping relationship, see rationale for combination as in claim 1].

Regarding claim 3, Akhter-Dominguez Romero- Abouelseoud teaches:
The method according to claim 1, wherein the determining, by the first node based on a time interval between the first moment and the second moment, a target service that is in the at least one service and that is served by the routing path comprises: determining, by the first node, the target service based on a value relationship between the time interval and a latency requirement of any one of the at least one service [Dominguez Romero, ¶0026-28, network device measures time interval being RTT for upstream nodes, being latency measure, “Based on the latency measurements, every path is classified into a latency category. It is possible to define categories based on the range of the latency,” then services are classified into priorities by their required latency values, mapped to a path based on latency, “The packet scheduler of the node-B/RNC maps the THP/ARP combination to a path and routes the corresponding traffic over this selected path,” see tables in ¶0032-38, RTT requirement of a services maps to a priority which is mapped to a path that has the corresponding latency value associated with the path matching the requirement by the service, thus the RTT i.e. interval and service have a mapping relationship, see rationale for combination as in claim 1].

Regarding claim 6, Akhter
A service transmission apparatus, comprising: a transceiver [Figure 1-3, source device, components shown in Figure 5 including communication interfaces, ¶0023 may be wireless], configured to: 
send a route request to a second node at a first moment, wherein the route request is used to request a routing path for at least one service [¶0043-49, ¶0052-57, an initiator device, first node, sends a request through a network to multiple intermediary devices, being RSVP considered request for routing path i.e. requesting routing path information for at least a service, the service for which QoS is to be measured, being e.g. video, audio, streaming, http, ¶0038]; 
wherein the transceiver is further configured to receive a route response message at a second moment, wherein the route response message comprises a route distinguisher, and the route distinguisher is used to indicate the routing path [¶0057-69, ¶0071, figure 3 “The response has any format. For example, the response is a mediatrace response, MT-RS. Each of the observation nodes (e.g., intermediaries 16, 18 and destination 20) send an MT-RS response to the initiator or source” in response to request, the response including “mediatrace request ID” and flow indication e.g. a flow tuple, considered route distinguisher as it specifies flow tuple i.e. source and destination, and specific mediatraceID echoed from the request thus identifying which request it pertains i.e. which route]; 
and a processor [Figure 5], configured to determine, relating to on a time interval between the first moment and the second moment [¶0058-68, ¶0071, ¶0075, response includes time stamp information and request / response occurs over an interval “The initiator or source calculates the latency.” And ¶0086 “The synthetic mediatrace request and response timestamping is used to determine delay in both directions as a round trip travel time” ], a target service that is in the at least one service and that is served by the routing path [¶0087-90, latency information published involving determining the target service for which the latency corresponds, the corresponding latency served by the routing path, see ¶0099 determining the service for the latency measurements].
Akhter broadly teaches measuring RTT for packets of a specific type and publishing the statistics, thus there is at least a teaching of broadly determining a service related to the packets being measured but not expressly based on the time interval, however Dominguez Romero teaches determining, by the first node based on a time interval between the first moment and the second moment, a target service that is in the at least one service and that is served by the routing path [Dominguez Romero, ¶0026-28, network device measures time interval being RTT for upstream nodes, being latency measure, “Based on the latency measurements, every path is classified into a latency category. It is possible to define categories based on the range of the latency,” then based on a mapping of service to a latency value and priority THP/ARP based on latency, “The packet scheduler of the node-B/RNC maps the THP/ARP combination to a path and routes the corresponding traffic over this selected path,” see tables in ¶0032-¶0038, RTT requirement of a services maps to a priority which is mapped to a path, thus determining a service based on the interval i.e. latency by RTT].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhter to teach determining a service. Akhter teaches measuring latency values and publishing these related to a service for routing paths identified by the media trace IDs and flow tuples. It would have been obvious to modify Akhter to teach a step of mapping or determining a service for the routing path based on the measured latency values matching a criteria as in Dominguez Romero who teaches placing certain services on routing paths based on the routing path latencies achieving the required RTT values of the service to avoid delay-sensitive services being transmitted on high delay paths while non-delay-sensitive services on are low delay paths which would be inefficient allocation ¶0009-10.
Akhter teaches wireless devices that may comprise the devices shown in network 10 for performing the taught method but does not teach that beam information may be included in responses between the devices however Abouelseoud teaches route response messages comprises information about a beam pair for communication between the adjacent nodes, and information about quality of the beam pair for communication between the adjacent nodes [RREQ received at a node from a sending node, and the response, RRES, includes beam ID for each neighbor it received request from and beam ID for its own transmission, comprising a beam pair between adjacent devices, and further wherein the beams indicated are the “best” beams thus indicating a quality as these are the highest quality beams, see ¶0160 includes RRES information, and ¶0189-193 indicating beams and best beams of adjacent nodes, as well as the beam on which RRES is transmitted from].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the response message in Akhter to include beam information. Akhter teaches that the devices may be wireless in which case it may be possible that these devices communicate using beams, thus it would have been obvious to modify Akhter to specify beams and beam information as in Abouelseoud, Examiner noting this information is never used in the method after the response, thus it would be obvious to include this information as this enables improved discovery methods and enhanced beamforming mechanisms in wireless networks ¶0012-13. 

Regarding claim 7, Akhter-Dominguez Romero- Abouelseoud teaches:
The apparatus according to claim 6 wherein the processor is configured to: determine based on a time interval between the first moment and the second moment, a target service that is in the at least one service and that is served by the routing path comprises: determining, by the first node, the target service based on a mapping relationship and the time interval, wherein the mapping relationship is a mapping relationship between at least one time interval and the at least one service [Dominguez Romero, ¶0026-28, network device measures time interval being RTT for upstream nodes, being latency measure, “Based on the latency measurements, every path is classified into a latency category. It is possible to define categories based on the range of the latency,” then services are mapped to latency values and priority values, services subsequently mapped to a path based on latency, “The packet scheduler of the node-B/RNC maps the THP/ARP combination to a path and routes the corresponding traffic over this selected path,” see tables in ¶0032-38, mapping relationship being the RTT requirement of a services and corresponds to a priority which is mapped to a path that has the corresponding latency value associated with the path matching the requirement by the service, thus the RTT i.e. interval and service have a mapping relationship, see rationale for combination as in claim 6].

Regarding claim 8, Akhter-Dominguez Romero- Abouelseoud teaches:
The apparatus according to claim 6 wherein the processor is configured to: determine based on a time interval between the first moment and the second moment, a target service that is in the at least one service and that is served by the routing path comprises: determining, by the first node, the target service based on a value relationship between the time interval and a latency requirement of any one of the at least one service  [Dominguez Romero, ¶0026-28, network device measures time interval being RTT for upstream nodes, being latency measure, “Based on the latency measurements, every path is classified into a latency category. It is possible to define categories based on the range of the latency,” then services are classified into priorities by their required latency values, mapped to a path based on latency, “The packet scheduler of the node-B/RNC maps the THP/ARP combination to a path and routes the corresponding traffic over this selected path,” see tables in ¶0032-38, RTT requirement of a services maps to a priority which is mapped to a path that has the corresponding latency value associated with the path matching the requirement by the service, thus the RTT i.e. interval and service have a mapping relationship, see rationale for combination as in claim 6].

Regarding claim 11, Akhter teaches:
A service transmission apparatus [Figure 1, intermediary device, and Figure 5 shows components, ¶0023 may be wireless], comprising: a transceiver [Figure 5 input / output interfaces], configured to receive a first route request sent by a first node [¶0040-43, source device being first node sends mediatrace request being a request for statistics regarding a route to source device]; and a processor [Figure 5], configured to obtain a routing path based on the first route request [[¶0043-49, ¶0052-57, intermediary devices receiving mediatrace request broadly determine routing path i.e. path between requesting device and intermediary and measure latency for this path]; and the transceiver is further configured to send a first route response message to the first node, wherein the first route response message carries a route distinguisher indicating the obtained routing path [¶0057-69, ¶0071, figure 3, intermediary device sends a route response as Mediatrace response, “The response has any format. For example, the response is a mediatrace response, MT-RS. Each of the observation nodes (e.g., intermediaries 16, 18 and destination 20) send an MT-RS response to the initiator or source” in response to request, the response including “mediatrace request ID” and 5-tuple flow identification considered route distinguisher as the flow tuple identifies source / destination and the specific mediatrace ID is the ID echoed from the request thus identifying which request it pertains i.e. which route], wherein the route response message comprises information of a node through which a routing path corresponding to the route distinguisher passes, information about a latency between adjacent nodes through which the routing path corresponding to the route distinguisher passes [Akhter ¶0057-65 responses include information on latency between adjacent nodes on the path corresponding to route distinguisher, being the replies as in ¶0090 forwarded between each node] and the first route response message is used by the first node to determine, relating to a time interval between a moment at which the route request is sent and a moment at which the route response message is received  [¶0058-68, ¶0071, ¶0075, response includes time stamp information and request / response occurs over an interval “The initiator or source calculates the latency.” And ¶0086 “The synthetic mediatrace request and response timestamping is used to determine delay in both directions as a round trip travel time” ], a service served by the routing path [¶0087-90, latency information published involving determining the target service for which the latency corresponds, the corresponding latency served by the routing path, see ¶0099 determining the service for the latency measurements]. 
Akhter broadly teaches measuring RTT for packets of a specific type and publishing the statistics, thus there is at least a teaching of broadly determining a service related to the packets being measured but not expressly based on the time interval, however Dominguez Romero teaches the first route response message is used by the first node to determine, relating to a time interval between a moment at which the route request is sent and a moment at which the route response message is received [Dominguez Romero, ¶0026-28, network device measures time interval being RTT for upstream nodes, being latency measure, “Based on the latency measurements, every path is classified into a latency category. It is possible to define categories based on the range of the latency,” then based on a mapping of service to a latency value and priority THP/ARP based on latency, “The packet scheduler of the node-B/RNC maps the THP/ARP combination to a path and routes the corresponding traffic over this selected path,” see tables in ¶0032-¶0038, RTT requirement of a services maps to a priority which is mapped to a path, thus determining a service based on the interval i.e. latency by RTT].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhter to teach determining a service. Akhter teaches measuring latency values and publishing these related to a service for routing paths identified by the media trace IDs and flow tuples. It would have been obvious to modify Akhter to teach a step of mapping or determining a service for the routing path based on the measured latency values matching a criteria as in Dominguez Romero who teaches placing certain services on routing paths based on the routing path latencies achieving the required RTT values of the service to avoid delay-sensitive services being transmitted on high delay paths while non-delay-sensitive services on are low delay paths which would be inefficient allocation ¶0009-10.
Akhter teaches wireless devices that may comprise the devices shown in network 10 for performing the taught method but does not teach that beam information may be included in responses between the devices however Abouelseoud teaches route response messages comprises information about a beam pair for communication between the adjacent nodes, and information about quality of the beam pair for communication between the adjacent nodes [RREQ received at a node from a sending node, and the response, RRES, includes beam ID for each neighbor it received request from and beam ID for its own transmission, comprising a beam pair between adjacent devices, and further wherein the beams indicated are the “best” beams thus indicating a quality as these are the highest quality beams, see ¶0160 includes RRES information, and ¶0189-193 indicating beams and best beams of adjacent nodes, as well as the beam on which RRES is transmitted from].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the response message in Akhter to include beam information. Akhter teaches that the devices may be wireless in which case it may be possible that these devices communicate using beams, thus it would have been obvious to modify Akhter to specify beams and beam information as in Abouelseoud, Examiner noting this information is never used in the method after the response, thus it would be obvious to include this information as this enables improved discovery methods and enhanced beamforming mechanisms in wireless networks ¶0012-13. 

Regarding claim 12, Akhter-Dominguez Romero- Abouelseoud teaches:
The apparatus according to claim 11, wherein the processor is configured to: detect and obtain the routing path based on the first route request [Akhter ¶0043-49, ¶0052-57, intermediary devices receiving mediatrace request broadly detect and obtain routing path i.e. path between requesting device and intermediary and measure latency for this path as well forwarding a further request to the next hop in the path see ¶0090].

Regarding claim 13, Akhter-Dominguez Romero- Abouelseoud teaches:
The apparatus according to claim 12, wherein the processor is configured to: send a second route request to a third node based on the first route request [Akhter see Figure 3, mediatrace request is sent to each intermediary node via previous intermediary node, and ¶0090, wherein each intermediary node sends the request including a second request to the next intermediary i.e. third node along a path thus the apparatus being the intermediary node sends a second route request so the next intermediary node can measure latency as in ¶0043-49, ¶0052-57 which teaches the contents of the request/response]; and receive a second route response message sent by the third node, wherein the second route response message comprises the route distinguisher, and the route distinguisher is used to indicate the routing path [Akhter ¶0090 teaches each device sends requests and receives the responses, and ¶0058-65, ¶0071, responses from each intermediary is relayed back to the initiator such that intermediary device being the claimed apparatus receives the response from the next intermediary where it sent the request and including the mediatrace ID, flow tuple information of the route request originally sent by the initiator for indicating routing path as tuples indicate source, destination, and ID identifies the request packet sent along a certain route].

Claim 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akhter et al. (“Akhter”) (US 20150281028 A1) in view of Dominguez Romero et al. (“Dominguez Romero”) (US 20100271950 A1) and Abouelseoud et al. (“Abouelseoud”) (US 20190141645 A1) and Le et al. (“Le”) (US 20130235728 A1).

Regarding claim 4, Akhter-Dominguez Romer- Abouelseoud teaches
The method according to claim 1.
Akhter teaches an embodiment in which a request is sent but does not teach this includes a timer however Akhter in another embodiment teaches  further comprising: starting, by the first node, a time when sending the route request to the second node, wherein the receiving, by the first node, a route response message comprises: receiving, by the first node, the route response message before a time reaches a preset value [¶0053, request includes a start time defining the beginning of the period considered starting a time, and ¶0068, ¶0080, ¶0098 all teach that route response messages are received before the time reaches a preset value being the end of a set monitoring interval].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhter to teach a time interval as in the other embodiment also disclosed in Akhter. It would have been obvious to combine Akhter with the embodiment in which an interval defines a start period and an end period for collecting responses in order to determine QoS values and allow the provider network to prioritize various media flows according the importance of the media ¶0097.
Akhter teaches an interval but not expressly a timer however Le teaches further comprising: starting, by the first node, a timer when sending the route request to the second node, wherein the receiving, by the first node, a route response message comprises: receiving, by the first node, the route response message before the timer reaches a value [¶0078, node starts a timer when sending the packet for measuring RTT, measure time elapsed when response received considered before a time value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhter to teach a time interval includes starting a timer as in Le. Akhter teaches receiving responses within an interval but not expressly a timer however it would have been obvious to modify Akhter to implement a timer as in Le who teaches this is a known method for measuring RTT ¶0078 and determining congestion ¶0015 on certain links.

Regarding claim 9, Akhter-Dominguez Romer- Abouelseoud teaches
The apparatus according to claim 6. Akhter teaches an embodiment in which a request is sent but does not teach this includes a timer however Akhter in another embodiment teaches wherein the processor is further configured to start a time when sending the route request to the second node; and the transceiver is configured to: receive the route response message before the time reaches a preset value [¶0053, request includes a start time defining the beginning of the period considered starting a time, and ¶0068, ¶0080, ¶0098 all teach that route response messages are received before the time reaches a preset value being the end of a set monitoring interval].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhter to teach a time interval as in the other embodiment also disclosed in Akhter. It would have been obvious to combine Akhter with the embodiment in which an interval defines a start period and an end period for collecting responses in order to determine QoS values and allow the provider network to prioritize various media flows according the importance of the media ¶0097.
Akhter teaches an interval but not expressly a timer however Le teaches wherein the processor is further configured to start a timer when sending the route request to the second node; and the transceiver is configured to: receive the route response message before the timer reaches a value [¶0078, node starts a timer when sending the packet for measuring RTT, measure time elapsed when response received considered before a time value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhter to teach a time interval includes starting a timer as in Le. Akhter teaches receiving responses within an interval but not expressly a timer however it would have been obvious to modify Akhter to implement a timer as in Le who teaches this is a known method for measuring RTT ¶0078 and determining congestion ¶0015 on certain links.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7792083 B2 Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478